Ms. Mary Estill Buchanan Secretary of State 1575 Sherman St., 2d Fl. Denver, Colo. 80203
Dear Ms. Buchanan:
QUESTION PRESENTED AND CONCLUSION
This is in response to your inquiry dated August 18, 1977 concerning whether the Secretary of State's office can accept for filing rules which are received after a ten-day period following their adoption.
     Neither the Colorado Constitution, nor any statutes creating your office or defining its duties authorize the Secretary of State to refuse the filing of documents having a public character.
ANALYSIS
C.R.S. 1973, 24-21-101 requires the Secretary of State to ". . . keep . . . all . . . papers of a public character which may be deposited, to be kept in his (or her) office."  Said authority requires your receipt for filing of such papers, and does not authorize your refusal to do so.
The foregoing opinion applies irrespective of a timely or untimely nature of the rules filing. By a separate written opinion, I will discuss the question of whether a rules filing tendered to your office within ten days from the date the attorney general's opinion is rendered, but in excess of ten days from the date of adoption, is in compliance with the requirements of C.R.S. 1973, 24-4-103(11), as amended by H.B. 1623. I will provide you with a copy of that opinion in the near future.
SUMMARY
Therefore, your question whether you may accept a rules filing tendered in excess of a ten-day period from date of the adoption of such rules is answered in the affirmative.
Very truly yours,
                              J.D. MacFARLANE Attorney General
SECRETARY OF STATE RULES AND REGULATIONS
C.R.S. 1973, 24-21-101
SECRETARY OF STATE DEPT. Administration
All rules submitted to the Secretary of State, regardless of the timeliness of filing, must be filed.